Citation Nr: 1511335	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  09-29 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include as secondary to the service-connected disabilities.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to the service-connected disabilities. 

3.  Entitlement to service connection for a left hip disorder and a left leg neurological disorder, to include as secondary to the service-connected disabilities. 

4.  Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1151, for additional disabilities, including congestive heart failure and reduced renal/kidney function, as result of treatment received during VA hospitalization from December 6, 2008, to December 15, 2008.


REPRESENTATION

Veteran represented by:	Jeffrey J. Bunten, Esquire
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to September 1989. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from December 2008 and December 2009 rating decisions of the Lincoln, Nebraska, Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2012, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing is of record.  

In September 2012, the Board reopened the previously denied claim of entitlement to service connection for a back disorder.  In that decision, the Board also found that the Veteran's left leg neurological complaints were included in the Veteran's left hip disorder claim, and thus on appeal.  The Board then remanded all of the claims listed on the title page to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition.

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file. 



FINDINGS OF FACT

1.  The Veteran's current back disorder was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, is not shown to have manifested within one year from the date of his separation from the military, and is not shown to be caused or aggravated by a service-connected disability.

2.  The Veteran's current left knee disorder was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, is not shown to have manifested within one year from the date of his separation from the military, and is not shown to be caused or aggravated by a service-connected disability.

3.  The Veteran does not have a current diagnosis to account for his left hip pain.

4.  The Veteran's current left leg neurological disorder was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, is not shown to have manifested within one year from the date of his separation from the military, and is not shown to be caused or aggravated by a service-connected disability.

5.  From December 6, 2008, to December 15, 2008, the Veteran was hospitalized by the VA Medical Center (VAMC) in St. Louis, Missouri, for left inner thigh cellulitis/infection, and diabetic ketoacidosis, and underwent an incision and drainage (I&D) surgical procedure of the left thigh on December 8, 2008.

6.  Since his December 2008 VA hospitalization and treatment, the Veteran has developed additional disabilities of congestive heart failure, non-ischemic cardiomyopathy, and Stage III chronic kidney disease.

7.  The evidence of record demonstrates that the Veteran's additional disabilities of congestive heart failure, non-ischemic cardiomyopathy, and Stage III chronic kidney disease were not incurred as a result of the VA hospitalization and treatment from December 6, 2008, to December 15, 2008.


CONCLUSIONS OF LAW

1.  Service connection for a back disorder, to include as secondary to the service-connected disabilities, is not established.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

2.  Service connection for a left knee disorder, to include as secondary to the service-connected disabilities, is not established.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

3.  Service connection for a left hip disorder and left leg neurological disorder, to include as secondary to the service-connected disabilities, is not established.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

4.  The criteria for compensation under 38 U.S.C.A. § 1151 for an additional disability caused by the December 6, 2008, to December 15, 2008, VA hospitalization and treatment have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in November 2008, July 2009, and August 2009 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letters also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The November 2008 letter also addressed the requirements for establishing secondary service connection.  The November 2008 letter was provided prior to the initial RO adjudication of his service connection claims in the December 2008 rating decision.  The July 2009 letter was also provided prior to the initial RO adjudication of his 1151 claim in the December 2009 rating decision.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs and post-service VA and private treatment records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  Regarding the service connection claims, the record indicates that the Veteran participated in VA examinations in November 2008 and May 2013, the results of which have been included in the claims file for review.  The Veteran was also afforded VA addendum medical opinions in July 2009 and July 2014.  The November 2008 and May 2013 VA examinations involved reviews of the claims file and thorough examinations of the Veteran, and the May 2013 VA examination also included a medical opinion that was supported by sufficient rationale.  The VA addendum medical opinions were based upon reviews of the Veteran's claims file and were supported by sufficient rationale.  Regarding the 1151 claim, the Veteran was afforded VA medical opinions in November 2009 and February 2014.  The medical opinions involved reviews of the Veteran's claims file and were supported by sufficient rationale.  Therefore, the Board finds that the VA examinations and medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.

Regarding the left hip claim, the Board notes that while VA examinations have been conducted, a medical opinion on the issue of direct service connection and on the issue of secondary service connection has not been obtained.  However, the Board finds that the evidence, which reveals that the Veteran does not have a current left hip diagnosis, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  As service and post-service treatment records provide no basis to grant this claim, and in fact provide evidence against this claim, the Board finds no basis for a VA examination or medical opinion to be obtained.

Regarding the left knee and back claims, the Board notes that while VA examinations have been conducted, a medical opinion on the issue of secondary service connection (regarding the service-connected tinnitus) has not been obtained.  The Board notes that the Veteran alleges that his left knee disorder and back disorder are due to or aggravated by his service-connected left exostosis proximal tibia.  As service and post-service treatment records provide no basis to grant these claims on this basis, and in fact provide evidence against these claims, the Board finds no basis for an additional VA examination or medical opinion to be obtained for these claims.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is:  (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder; and, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and, (3) an indication that the disorder, or persistent or recurrent symptoms of a disorder, may be associated with the Veteran's active military service or with another service-connected disability; but, (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  Simply stated, the standards of McLendon are not met in these instances.

Furthermore, the Veteran was afforded a Board hearing in May 2012.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2014); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the hearing, the VLJ specifically noted the issues as shown on the title page of this decision (with the exception of the back claim which was a new and material evidence claim at the time of the hearing).  The Veteran was assisted at the hearing by an accredited representative.  The VLJ and the representative asked the Veteran questions regarding the elements of the claims that were lacking to substantiate the claims for benefits.  The representative and the VLJ also asked the Veteran questions to ascertain whether he had submitted evidence in support of these claims.  In addition, the VLJ and the representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its September 2012 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included sending the Veteran a letter and providing him with the appropriate release form (VA Form 21-4142) to obtain any outstanding treatment records from his private physician.  This letter was sent in April 2013, and all relevant VA and private treatment records were obtained and associated with the claims file.  The remand also directed the AOJ to obtain VA examinations and VA medical opinions, which were obtained in May 2013, February 2014, and July 2014.  Finally, the remand included readjudicating the claims, which was accomplished in the July 2014 Supplemental Statement of the Case (SSOC).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

A.  General Regulations and Statutes

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

Service connection for certain chronic diseases, including arthritis and other organic diseases of the nervous system, such as neuropathy, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).  

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the non-service-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

B.  Back Disorder 

The Veteran seeks service connection for a back disorder, to include as secondary to his service-connected disabilities.

The Board will begin by addressing direct service connection.
As noted above, the first element of direct service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  A November 2008 VA joint examination provided a diagnosis of lumbar strain.  A January 2009 private magnetic resonance imaging (MRI) report documents disc bulging and degenerative changes associated with foraminal narrowing at the L4-L5 and L5-S1 areas, as well as a central posterior disc herniation at the L5-S1 level.  A contemporaneous MRI report of the thoracic spine reflects disc bulging and degenerative changes at the T10-11, and T11-12 levels.  Most recently, in private treatment records dated in January 2012, February 2012 and March 2012, the Veteran was diagnosed with lumbago, spinal stenosis, and lumbar disc disease.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran contends that he injured his back during service when a crate of encyclopedias/books fell on him as he was unloading materials from a truck.  See Hearing Testimony, May 2012, pp. 16-18.  The Veteran provided lengthy testimony at his May 2012 hearing, stating that he injured his back in-service while moving items off of a truck; that he sought medical treatment the following day and was put on medical profile effective until his discharge; and, that he first received treatment for back problems in the early 1990's.  He believes his current back problems, variously diagnosed, are directly due to this in-service injury.  A May 2012 "buddy statement" from T.G. corroborated the Veteran's account of the in-service back injury.  The Veteran's STRs confirm that Veteran strained his back while lifting a box full of encyclopedias in May 1988 or 1989 (illegible).  The Veteran specifically complained of low back pain and pain along the left posterior rib cage (i.e., the thoracic region of the spine).  The Veteran was placed on profile for five days; the pertinent diagnosis was "back strain."  This is the only documentation of back pain in the STRs.  The February 1989 separation examination revealed a clinically normal spine and musculoskeletal examination.

The first post-service relevant medical complaint was in a September 1997 VA treatment report, which shows that the Veteran strained his back while lifting.  The pertinent diagnosis was back strain.  The Veteran did not report at that time that his back pain had been present since his military discharge.  Again, the Veteran's active duty ended in 1989.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge).  

As previously mentioned, the third element of direct service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the claims file currently contains positive and negative medical nexus opinions.

As for the positive medical nexus evidence, in a January 2009 private treatment report, Dr. R. opined that the Veteran's back "pain" started with the reported in-service injury (i.e., a drum fell on his back as he was lifting books from a truck).  Dr. R. noted the Veteran's reported history of back pain since 1988.  In March 2009, Dr. R. indicated that the Veteran's "current chronic back problems stem from the drum falling on his back while carrying heavy encyclopedias."  In an October 2011 letter, Dr. R. stated that he believed the Veteran sustained his injuries during service and that he had been dealing with his "issue of chronic back pain for far too long."  Dr. R. did not review the Veteran's claims file in providing these opinions and instead based the opinions on the Veteran's reported medical history and on the physical examination of the Veteran.  Dr. R. did not provide any rationale for these opinions.

As for the negative medical nexus evidence, the Veteran was afforded a VA examination in May 2013.  At the examination, the Veteran told the VA examiner that his back pain began in the military with the single incident documented, but then "became worse in 1990."  Following a physical examination of the Veteran and a review of the Veteran's claims file, to include the Veteran's and his wife's lay statements, the VA examiner determined that it was not at least as likely as not that the currently diagnosed back disorder had its onset in or was etiologically related to the Veteran's active military service.  The examiner reasoned that there was no nexus relationship in the Veteran's medical records between the single episode of back pain in the STRs, the negative military discharge examination, and the Veteran's history of subjective complaints.

A VA addendum medical opinion was obtained in July 2014 by another VA examiner.  Following a review of the claims file, to include the May 2013 VA examination, the VA examiner found that the additional medical evidence submitted did not change any of the opinions or rationales that were "so clearly explained" by the VA examiner in May 2013.  The examiner stated that the May 2013 VA examiner's explanations and reasoning were quite clear and
very graphic and direct, with solid reasoning and bases.  The July 2014 examiner stated that he "agrees completely with that rationale and reasoning."  

There are no other medical opinions in the claims file addressing direct service connection.

It is to be noted that the Board is not free to substitute its own judgment for as such a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, the Board is required to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this regard, the Board finds the negative evidence outweighs the positive on the issue of direct service connection.  

In so finding, the Board acknowledges that the Veteran has submitted several letters from his private physician, Dr. R., in support of his claim.  Unfortunately, Dr. R.'s opinions are inadequate for the purpose of determining whether service connection is warranted on a direct basis.  For example, in a January 2009 letter, Dr. R. stated that the Veteran's "low back pain...started from the injury while in the military."  In his March 2009 statement, Dr. R. stated that the Veteran's "chronic injury and back pain began during the incident while in the military."  Lastly, in October 2011, Dr. R. stated that he believed the Veteran "sustained injuries while was working in the Army." 

The above statements proffered by Dr. R. are simply too speculative and vague to support a grant of service connection for a back disorder.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical statement using the term "could," or in the moving party's case, "may" or "possibly," without supporting clinical data or other rationale, is too speculative in order to provide the degree of certainty required for medical nexus evidence.); see also Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  It is noteworthy that the July 2009 VA examiner (addendum opinion) reviewed Dr. R.'s statements and likewise found that his assessments were "quite speculative." 

In addition, the aforementioned statements fail to identify any one specific back disorder as being related to service; indeed, Dr. R. refers only to "back pain" and "injuries" in the most general sense.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  The Board notes that the Veteran has been diagnosed with multiple disabilities of both the thoracic and lumbar spine.  

Finally, the Board is not persuaded by the private doctor's statements because they do not indicate that they were based on a review of the evidence in the claims folder, and particularly, there is no discussion of the intervening post-service September 1997 back strain from lifting and its relevance to the current back disorder.  This lack of discussion of the post-service injury is noteworthy as it shows that the Veteran either failed to report the incident or that the doctor failed to consider a significant intervening trauma in his assessment of the cause of the Veteran's pain.  While the Veteran may be competent to report his history of symptoms, it appears that in these medical opinions, his history was not accurately reflected.  As such, the Board finds the private statements to be of low probative value.

In contrast, the VA examiners accurately and thoroughly characterized the evidence of record and conducted a comprehensive examination of the Veteran's back.  Their reports of the Veteran's medical history and their clinical findings are consistent with the entire body of medical evidence of record.  The opinions are supported by sufficient rationale and were based upon a review of the Veteran's claims file.  There is no basis on which to find that the VA medical opinions are incomplete or insufficient in any way.  As the VA examiners provided detailed explanations as to why the Veteran's current back disorder is not consistent with the type of injury sustained in-service, the Board finds the probative value of the VA examination reports is greater than the cursory conclusions of the private physician.  

The VA and private treatment records do not provide any supporting evidence.  As the evidence is not in equipoise, direct service connection for a back disorder is not warranted.  

The back disorder claim also cannot be granted based on continuity of symptomatology.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from September 1997, almost ten years after the Veteran's military separation in 1989.  Furthermore, the September 1997 record documents a post-service back injury while lifting.  This post-service injury demonstrates that the Veteran has not had continuous back pain since his in-service injury; instead, there are superseding causes.  Further, the STRs do not show that the Veteran developed a chronic back disorder during his active military service.  The STRs document a single instance of back pain, which is not evidence of a chronic disorder.  There is no evidence in the STRs that the Veteran's back pain did not resolve prior to his military discharge, as his military exit examination revealed a normal spine.  When the Veteran was first treated post-service in 1997, he did not indicate that his back pain had been present since his active military service.  Thus, the evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  The Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. 
§ 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claim cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for degenerative joint disease or arthritis of the spine.  As stated above, the earliest post-service medical treatment records are dated from 1997, and the Veteran was separated from the active duty in 1989.  No diagnosis of degenerative joint disease or arthritis of the spine was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Board will now address secondary service connection.  In this regard, the Veteran asserts that his back disorder is due to or aggravated by his service-connected exositosis of the left proximal tibia.  The Board will focus on this disability in its discussion, as the Veteran does not allege, and the medical evidence does not support, that the current back disorder is due to or aggravated by his service-connected tinnitus.  As stated above, a medical opinion in this regard is not necessary and there is no positive medical opinion in the claims file to support such a connection.  Thus, the Board will now address secondary service connection in the context of the service-connected exositosis of the left proximal tibia.

As noted above, the first element of secondary service connection requires evidence of a current disorder, and the Veteran has satisfied the first element of secondary service connection.

As stated above, the second element of secondary service connection requires evidence of a service-connected disability.  Here, the Veteran is currently service-connected for exositosis of the left proximal tibia.  Thus, the Veteran has satisfied the second element of secondary service connection.
 
As noted above, the third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  In this regard, there are positive and negative medical opinions of record.  

As for the positive medical nexus evidence, in the January 2009 letter, Dr. R., the Veteran's private physician, stated that the Veteran's left tibia disability was "unrelated" to the back disorder, but "the fact that it causes his gait to be abnormal and in addition to the pain from the left medial compartment left knee osteoarthritis, the abnormality can definitely throw off his pelvis and his trunk and aggravate pain" in the back.  Dr. R. did not review the Veteran's claims file in providing this opinion and instead based the opinion on the Veteran's reported medical history and on the physical examination of the Veteran.  Dr. R. did not provide any rationale for the opinion.

As for the negative medical nexus evidence, the Veteran underwent a VA joints examination in November 2008 in connection with his claim for a back disability.  The VA examiner reviewed the claims file and opined that there was no evidence of a causal relationship between the Veteran's service-connected left tibia disability (his only service-connected disability at the time of the examination) and the low back pain (diagnosed as lumbar strain).  The examiner did not provide any rationale for this opinion, and instead based the opinion on his physical examination of the Veteran and review of the medical records.

In a July 2009 VA addendum opinion, the November 2008 VA examiner re-reviewed the Veteran's claims file and confirmed his previous findings.  The VA examiner also determined that the Veteran's current back disorder was not due to or aggravated by the Veteran's service-connected exostosis of the proximal tibia.  The VA examiner reviewed Dr. R.'s January 2009 medical opinion and found this statement to be "quite speculative."  The examiner stated that the term "throwing off his pelvis" was "quite nonscientific and does not mean anything," particularly since the Veteran did not have an abnormal gait that was due to an osteochondroma.  The examiner pointed out that Dr. R. did not describe an abnormal gait due to the benign osteochondroma (i.e., tumor) of the left tibia.  The examiner stated he also did not report an abnormal gait due to the osteochondroma in the prior VA examination report.  Instead, the examiner described a waddling gait that was due to the Veteran's obesity.  The examiner stated that the Veteran did not favor one leg over the other.  The examiner found that there was no evidence in the claims file that indicated that the Veteran had a specific limp because of his osteochondroma.  In summary, the VA examiner disagreed with Dr. R.'s medical opinion.

In accordance with the Board's remand directives, the Veteran was afforded another VA examination in May 2013 by the VA examiner who examined the Veteran in November 2008.  Following a physical examination of the Veteran and another review of the claims file, to include the lay statements, the VA examiner determined that it was not at least as likely as not that the current back disorder was caused or aggravated by any service-connected exostosis of the proximal tibia.  The examiner reasoned that he could not find any evidence of aggravation.  An osteochondroma would not cause or aggravate any lumbar strain.  In summary, the examiner found that it was more likely than not that the Veteran's back disorder was aggravated by his morbid obesity and his waddling and lumbered gait. 

A VA addendum medical opinion was obtained in July 2014 by a new VA examiner.  Following a review of the claims file, to include the May 2013 VA examination, the VA examiner found that the additional medical evidence submitted did not change any of the opinions or rationales that were "so clearly explained" by the VA examiner in May 2013.  The examiner stated that the May 2013 VA examiner's explanations and reasoning were quite clear and very graphic and direct, with solid reasoning and bases.  The additional information submitted revolved around kidney/diabetes mellitus/hypertension/congestive heart failure and also electromyography (EMG)/neurology visits.  The examiner stated that these findings had no relationship to an osteochondroma/exostosis of the lower leg (proximal left tibia).  The examiner reported that this was also clearly explained by the previous VA examiner in 2013.  The July 2014 examiner indicated that he "agrees completely with that rationale and reasoning."  The examiner found that the May 2013 VA examiner "very succinctly" explained his comments about the back, and there was no additional information that changed that opinion, and no additional recent information changed any opinions about the exostosis.

It is to be noted that the Board is not free to substitute its own judgment for as such a medical expert.  See Colvin, 1 Vet. App. at 175.  However, the Board is required to assess the credibility and weight to be given to the evidence.  See Madden, 125 F.3d at 1481.  In this regard, the Board finds the negative evidence outweighs the positive on the issue of secondary service connection.  

In so finding, the Board acknowledges that the Veteran has submitted a letter from his private physician, Dr. R., in support of his claim.  Unfortunately, Dr. R.'s opinion is inadequate for the purpose of determining whether service connection is warranted on a secondary basis.  In the January 2009 letter, Dr. R. stated that the Veteran's left tibia disability could "throw off his pelvis and his trunk and aggravate pain" in the back.  This statement proffered by Dr. R. is simply too speculative and vague to support a grant of service connection for a back disorder.  See Bloom, 12 Vet. App. at 187; see also Bostain, 11 Vet. App. at 127-28; Obert, 5 Vet. App. at 33.  It is noteworthy that the July 2009 VA examiner (addendum opinion) reviewed Dr. R.'s statement and likewise found that his assessment was "quite speculative." 

In addition, the aforementioned statement fails to identify any one specific back disorder as being related to the service-connected tibia disability; indeed, Dr. R. refers only to "back pain" and "injuries," in the most general sense.  See Sanchez-Benitez, 259 F.3d 1356.  The Board notes that the Veteran has been diagnosed with multiple disabilities of both the thoracic and lumbar spine.  

Finally, the Board is not persuaded by the private doctor's statement because it does not indicate that it was based on a review of the evidence in the claims folder, and particularly, there is no discussion of the intervening post-service September 1997 back strain from lifting and its relevance to the current back disorder.  This lack of discussion of the post-service injury is noteworthy as it shows that the Veteran either failed to report the incident or that the doctor failed to consider a significant intervening trauma in his assessment of the cause of the Veteran's pain.  While the Veteran may be competent to report his history of symptoms, it appears that in this medical opinion, his history was not accurately reflected.  As such, the Board finds the private statement to be of low probative value.

In contrast, the VA examiners accurately and thoroughly characterized the evidence of record and conducted a comprehensive examination of the Veteran's back.  Their reports of the Veteran's medical history and their clinical findings are consistent with the entire body of medical evidence of record.  The opinions are supported by sufficient rationale and were based upon a review of the Veteran's claims file.  There is no basis on which to find that the VA medical opinions are incomplete or insufficient in any way.  The May 2013 VA examiner also provided an alternate theory to address the current etiology of the back disorder - namely, "morbid obesity and his waddling and lumbered gait."  As the VA examiners provided detailed explanations as to why the Veteran's current back disorder is not consistent with the service-connected left tibia disability, the Board finds the probative value of the VA examination reports is greater than the cursory conclusions of the private physician.  

The VA and private treatment records do not provide any supporting probative evidence.  As such, service connection on a secondary basis for a back disorder is not warranted.

In reaching this decision, the Board has considered the lay statements from the Veteran, his family, and his friends, in addition to the medical treatises, sample Board decision, and Internet articles, all submitted in support of the Veteran's claim.  The Board acknowledges that the Veteran, his family, and his friends are competent, as lay people, to attest to factual matters of which they have first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Regarding direct service connection, the Veteran is competent to report that he injured his back during his active military service.  His family and friends are competent to describe the symptoms they observed the Veteran experiencing both during and since service.  However, the Board must assess the credibility of the lay evidence.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The Board does not find the lay statements concerning the etiology of the Veteran's back disorder to be competent.  With respect to continuity of back symptoms falling service, the Board does not find credible evidence of record to support this.  In this regard, the Veteran's STRs only document one instance of back pain; the Veteran's military discharge examination documented a normal spine; the Veteran first reported back pain post-service in 1997, almost ten years after his separation from the active duty.  Additionally, the Veteran has filed claims for various disabilities after service and he did not assert having had back pain since service.  This is probative evidence against a finding of continuity of back symptoms since service.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the lay statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show a permanent back injury on his military separation examination, which fails to show a back disorder until over 8 years after his separation from the active duty, which fails to show a claim for a back disability when the Veteran filed other service-connection claims and which contains competent and credible negative nexus opinions.

For the reasons set forth above, the Board finds that the lay statements that the Veteran's back symptoms have been present since his active military service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim for service connection for a back disorder. 

Regarding secondary service connection, although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (whether the Veteran's current back disorder is related to his service-connected left tibia disability) falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4 (laypersons not competent to diagnose cancer).  As lay people, it is not shown that the Veteran, his family, and/or his friends possess the medical expertise to provide such an opinion.  The only competent and credible medical opinions of record addressing the claimed relationship are negative.  No competent and credible medical opinions linking his back disorder to his service-connected left tibia disability have been presented.  The VA examiners considered the lay assertions in forming their medical opinions, but ultimately found that the Veteran's current back disorder was not related to his service-connected left tibia disability.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for a back disorder, to include as secondary to the service-connected disabilities, is not warranted.

C.  Left Knee Disorder

The Veteran seeks service connection for a left knee disorder, to include as secondary to his service-connected left exostosis proximal tibia.

The Board will begin by addressing direct service connection.
As noted above, the first element of direct service connection requires medical evidence of a current disorder.  Here, currently diagnosed disabilities of the left knee include chondromalacia of the patella and degenerative arthritis.  See August 2008 Letter from Dr. Weis; see also November 2008 VA joints examination.  The Veteran was also diagnosed with osteoarthritis of the left knee at the May 2013 VA examination.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran's STRs document that his left knee was normal on military entrance examination.  The Veteran was treated for left knee pain on several occasions during service, although these complaints were primarily related to the already service-connected left tibia disability.  At his February 1989 military separation examination, his left knee was normal.  However, a June 1989 STR reflects complaints of left knee pain and a diagnosis of retropatellar pain syndrome.  A subsequent military exit examination was not conducted, and the Veteran's active military service ended in September 1989.  

The first post-service left knee complaint was at an August 1996 VA bones examination, which noted that the Veteran walked with an altered gait and favored the left side.  The examination report diagnosed the Veteran with a left knee abrasion.  The Veteran did not report that his left knee disorder had been present since his active military service at this examination.  Again, the Veteran's active duty ended in 1989.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson, 12 Vet. App. at 453.  

As previously mentioned, the third element of direct service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the claims file only contains negative medical nexus opinions regarding direct service connection.

Specifically, the Veteran was afforded a VA examination in May 2013.  Following a physical examination of the Veteran and a review of the Veteran's claims file, to include lay statements from the Veteran and his spouse, the VA examiner determined that it was not at least as likely as not that the diagnosed left knee disorder had its onset in, was otherwise etiologically related, was caused by, or was aggravated by service.  The examiner reasoned that the in-service diagnosis of retropatellar pain syndrome was no more than an expression and subjective assessment of the fact that the Veteran complained of pain in the anterior aspect of his knee.  Further, the complaints of such knee pain while in the service and subsequent information in the claims file provided no clear nexus relationship between these subjective complaints of knee pain in service with the current findings of osteoarthritis.  The examiner opined that the Veteran's current osteoarthritis of the left knee was more likely than not related to the Veteran's morbid obesity.

A VA addendum medical opinion was obtained in July 2014 by another VA examiner.  Following a review of the claims file, to include the May 2013 VA examination, the VA examiner found that the additional medical evidence submitted did not change any of the opinions or rationales that were "so clearly explained" by the VA examiner in May 2013.  The examiner stated that the May 2013 VA examiner's explanations and reasoning were quite clear and
very graphic and direct, with solid reasoning and bases.  The July 2014 examiner stated that he "agrees completely with that rationale and reasoning."  

Here, the VA examiners accurately and thoroughly characterized the evidence of record and conducted a comprehensive examination of the Veteran's left knee.  The examiners provided sufficient rationale for their opinions and based their opinions upon reviews of the Veteran's claims file.  The May 2013 VA examiner also provided an alternate theory to address the etiology of the Veteran's current left knee disorder - namely, morbid obesity.  The examiners' reports of the Veteran's medical history and their clinical findings are consistent with the entire body of medical evidence of record.  There is no basis on which to find that the VA medical opinions are incomplete or insufficient in any way.  The VA and private treatment records do not provide contrary evidence.  As the evidence is not in equipoise, direct service connection for a left knee disorder is not warranted.  

The left knee disorder claim also cannot be granted based on continuity of symptomatology.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from July 1996, almost seven years after the Veteran's military separation in September 1989.  Further, the STRs do not show that the Veteran developed a chronic left knee disorder during his active military service.  The STRs document one instance of left knee pain (separate from the left knee pain associated with his already service-connected left tibia disability), which does not demonstrate a chronic disorder.  The last STR pertaining to the left knee is dated in June 1989.  The STRs do not document any left knee complaints or treatment from June 1989 until the Veteran's military discharge in September 1989.  There is no evidence in the STRs that the Veteran's left knee pain did not resolve prior to his military discharge.  When the Veteran was first treated post-service in 1996, he did not indicate that his left knee disorder had been present since his active military service.  Thus, the evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  The Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. 
§ 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claim cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for degenerative joint disease of the left knee.  As stated above, the earliest post-service medical treatment records are dated from 1996, and the Veteran was separated from the active duty in 1989.  No diagnosis of degenerative joint disease or arthritis of the left knee was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Board will now address secondary service connection.  The Veteran asserts that the service-connected exositosis of the left proximal tibia causes him to ambulate with an altered gait, which, in turn, aggravates the left knee.  The Board will focus on the exositosis of the left proximal tibia disability in its discussion, as the Veteran does not allege, and the medical evidence does not support, that the current left knee disorder is due to or aggravated by his service-connected tinnitus.  As stated above, a medical opinion in this regard is not necessary and there is no positive medical opinion in the claims file to support such a connection.  Thus, the Board will now address secondary service connection in the context of the service-connected exositosis of the left proximal tibia.

As noted above, the first element of secondary service connection requires evidence of a current disorder, and the Veteran has satisfied the first element of secondary service connection.

As stated above, the second element of secondary service connection requires evidence of a service-connected disability.  Here, the Veteran is currently service-connected for exositosis of the left proximal tibia.  Thus, the Veteran has satisfied the second element of secondary service connection.

As noted above, the third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  In this regard, there are positive and negative medical opinions of record.  

As for the positive medical nexus evidence, the Veteran submitted a January 2009 letter from his private physician, Dr. R., which indicated that the Veteran's tibia disability caused an altered gait.  Upon examination, Dr. R. stated that the Veteran's gait was altered and that he ambulated with a straight cane.  Regarding the left tibia disability, Dr. R. reported that "the fact that it causes his gait to be abnormal and in addition to the pain from the left medial compartment left knee osteoarthritis, the abnormality can definitely throw off his pelvis and his trunk and aggravate pain" in the hip and back.  While Dr. R.'s opinion suggests that the Veteran has an altered gait due to the tibia disability, he stops short of relating the altered gait to the current left knee disorder and does not address the current left knee pain.  Dr. R. did not review the Veteran's claims file in providing this opinion and instead based on the opinion on the Veteran's reported medical history and on the physical examination of the Veteran.  Dr. R. did not provide any rationale for the opinion.

As for the negative medical nexus evidence, the Veteran was afforded a VA joints examination in November 2008.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner opined that "[a]ny symptoms referable to the knee would be more likely than not related to the Veteran's obesity and certainly not the presence of a benign lesion of the tibia, which does not involve the knee joint."  The examiner added that the osteochondroma of the left tibia was "benign" and did not involve the knee joint.  Thus, the examiner found no evidence to support a causal relationship between the Veteran's benign osteochondroma of the left proximal tibia and his complaints of left knee pain.  

In a July 2009 addendum opinion, the November 2008 VA examiner, following another review of the Veteran's claims file, opined that the Veteran's current left knee disorder was not due to or aggravated by the service-connected left tibia disability.  The examiner reasoned that exositosis "is not related to the knee joint."  The VA examiner also reviewed Dr. R.'s January 2009 medical opinion and found this statement to be "quite speculative."  The examiner stated that the term "throwing off his pelvis" was "quite nonscientific and does not mean anything," particularly since the Veteran did not have an abnormal gait that was due to an osteochondroma.  The examiner pointed out that Dr. R. did not describe an abnormal gait due to the benign osteochondroma (i.e., tumor) of the left tibia.  The examiner stated he also did not report an abnormal gait due to the osteochondroma in the prior VA examination report.  Instead, the examiner described a waddling gait that was due to the Veteran's obesity.  The examiner stated that the Veteran did not favor one leg over the other.  The examiner found that there was no evidence in the claims file that indicated that the Veteran had a specific limp because of his osteochondroma.  The examiner stated that the osteochondroma was 3 centimeters below the level of the knee, and did not involve the level of the knee or interfere with the knee joint function.  The examiner reported that there was no evidence to support that the Veteran's osteochondroma produced a limp.  In summary, the VA examiner disagreed with Dr. R.'s medical opinion.  Rather, the examiner stated that the current left knee disorder was more likely than not due to obesity.  
In accordance with the Board's remand directives, the Veteran was afforded another VA examination in May 2013 by the VA examiner who examined the Veteran in November 2008.  Following a physical examination of the Veteran and another review of the claims file, to include the lay statements, the VA examiner found that the Veteran's service-connected left tibia disability did not result in an altered gait, as the Veteran's altered gait was caused by his morbid obesity.  The examiner stated that the Veteran's current left knee complaints would be affected by his wobbling gait and his morbid obesity.  The examiner reasoned that the osteochondroma of the left proximal tibia did not contribute to any disability.

A VA addendum medical opinion was obtained in July 2014 by another VA examiner.  Following a review of the claims file, to include the May 2013 VA examination, the VA examiner found that the additional medical evidence submitted did not change any of the opinions or rationales that were "so clearly explained" by the VA examiner in May 2013.  The examiner stated that the May 2013 VA examiner's explanations and reasoning were quite clear and
very graphic and direct, with solid reasoning and bases.  The additional
information submitted revolved around kidney/diabetes mellitus/hypertension/congestive heart failure and also EMG/neurology visits.  The examiner stated that these findings had no relationship to an osteochondroma/exostosis of the lower leg (proximal left tibia).  The examiner reported that this was also clearly explained by the previous VA examiner in 2013.  The July 2014 examiner indicated that he "agrees completely with that rationale and reasoning."  The examiner found that the May 2013 VA examiner "very succinctly" explained his comments, and there was no additional information that changed that opinion, and no additional recent information changed any opinions about the exostosis.

It is to be noted that the Board is not free to substitute its own judgment for as such a medical expert.  See Colvin, 1 Vet. App. at 175.  However, the Board is required to assess the credibility and weight to be given to the evidence.  See Madden, 125 F.3d at 1481.  In this regard, the Board finds the negative evidence outweighs the positive on the issue of secondary service connection.  

In so finding, the Board acknowledges that the Veteran has submitted a letter from his private physician, Dr. R., in support of his claim.  Unfortunately, Dr. R.'s opinion is inadequate for the purpose of determining whether service connection is warranted on a secondary basis.  In the January 2009 letter, Dr. R. stated that the Veteran's left tibia disability could "throw off his pelvis and his trunk and aggravate pain" in the hip and back.  This statement proffered by Dr. R. is simply too speculative and vague to support a grant of service connection for a left knee disorder, and also does not refer specifically to the left knee pain.  See Bloom, 12 Vet. App. at 187; see also Bostain, 11 Vet. App. at 127-28; Obert, 5 Vet. App. at 33.  It is noteworthy that the July 2009 VA examiner (addendum opinion) reviewed Dr. R.'s statement and likewise found that his assessment was "quite speculative."  Additionally, the Board is not persuaded by the private doctor's statement because it does not link the Veteran's left knee disability to the service-connected left exostosis proximal tibial disability.  As such, the Board finds the private statement to be of low probative value.

In contrast, the VA examiners accurately and thoroughly characterized the evidence of record and conducted a comprehensive examination of the Veteran's left knee.  Their reports of the Veteran's medical history and their clinical findings are consistent with the entire body of medical evidence of record.  The opinions are supported by sufficient rationale and were based upon a review of the Veteran's claims file.  There is no basis on which to find that the VA medical opinions are incomplete or insufficient in any way.  The November 2008, July 2009, and May 2013 VA examiner also provided an alternate theory to address the etiology of the current left knee disorder - namely, obesity.  As the VA examiners provided detailed explanations as to why the Veteran's current left knee disorder is not caused/aggravated by his service-connected left tibia disability, the Board finds the probative value of the VA examination reports is greater than the cursory conclusions of the private physician.  

The VA and private treatment records do not provide any supporting evidence.  As such, service connection on a secondary basis for a left knee disorder is not warranted.

In reaching this decision, the Board has considered the lay statements from the Veteran, his family, and his friends, in addition to the medical treatises, sample Board decision, and Internet articles, all submitted in support of the Veteran's claim.  The Board acknowledges that the Veteran, his family, and his friends are competent, even as lay people, to attest to factual matters of which they have first-hand knowledge.  See Washington, 19 Vet. App. at 368.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan, 451 F.3d at 1335.  In Davidson, 581 F.3d at 1313, and in Jandreau, 492 F.3d at 1372, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Regarding direct service connection, the Veteran's is competent to report that he injured his left knee during his active military service.  His family and friends are competent to describe the symptoms they observed the Veteran experiencing both during and since service.  However, the Board must still weigh the lay statements against the other evidence of record.  See Layno, 6 Vet. App. at 465.  In making this credibility determination, the Board does not find the lay statements concerning the etiology of the Veteran's left knee disorder to be competent.  To the extent that the Veteran argues continuity of left knee symptoms since service, the Board does not consider this evidence credible.  In this regard, the Veteran's STRs only document one instance of left knee pain (separate and apart from the already service-connected left tibia disability), and the Veteran first reported left knee pain post-service in 1996, more than six years after his separation from the active duty.  Additionally, the Veteran filed other claims for service connection after service, however, he did not report any problems concerning continuity of knee symptoms.  See Caluza, 7 Vet. App. at 511-12, aff'd per curiam, 78 F.3d. at 604; see also Macarubbo, 10 Vet. App. at 388.

It is important to point out that the Board does not find that the lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the lay statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show a left knee disorder until over six years after his separation from the active duty in 1989 and which contains only competent and credible negative medical nexus opinions.

For the reasons set forth above, the Board finds that the lay statements that the Veteran's left knee symptoms have been present since his active military service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim for service connection for a left knee disorder.

Regarding secondary service connection, although laypersons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, the specific issue in this case (whether the Veteran's current left knee disorder is related to his service-connected left tibia disability) falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4.  As  lay people, it is not shown that the Veteran, his family, and/or his friends possess the medical expertise to provide such an opinion.  The only competent and credible medical opinions of record addressing the claimed relationship are negative.  No competent and credible medical opinions linking his left knee disorder to his service-connected left tibia disability have been presented.  The VA examiners considered the lay assertions in forming their medical opinions, but ultimately found that the Veteran's current left knee disorder was not related to his service-connected left tibia disability.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert, 1 Vet. App. at 49.  The Veteran's claim of entitlement to service connection for a left knee disorder, to include as secondary to the service-connected disabilities, is not warranted.

D.  Left Hip Disorder

The Veteran seeks service connection for a left hip disorder, to include as secondary to his service-connected disabilities.

Regarding the first element of service connection (i.e., a current diagnosis), the medical evidence of record does not document that the Veteran has a current diagnosis.  In this regard, Dr. R., the Veteran's private physician, although referring to hip "pain" in his various statements, has never provided a diagnosis of a specific hip disorder.  Likewise, the November 2008 VA examiner opined that there was no "primary hip disease, but rather the complaint of pain referred from the low back strain."  In the July 2009 addendum opinion, the examiner again stated that the Veteran did not have a hip disorder, but rather referred pain from the low back.  The May 2013 VA examination, following a physical examination of the Veteran and a X-ray of the Veteran's left hip, found that the Veteran did not have a current left hip diagnosis.  The VA and private treatment records also do not contain any diagnosis related to the left hip.  For instance, an April 2013 private treatment record found that the Veteran had a normal left hip.  

Under the applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2014); see Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, a symptom without a diagnosed or identifiable underlying malady or disorder, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez, 13 Vet. App. at 282 (dismissed in part and vacated in part on other grounds by Sanchez-Benitez, 239 F.3d at 1356).  The requirement that a current disorder be present is satisfied when a claimant has a disorder at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disorder resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, a clinical diagnosis related to the Veteran's left hip has not been of record since the service connection claim was initially filed in September 2008.  

In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Accordingly, service connection for a left hip disorder is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis.  See 38 C.F.R. § 3.303; see again Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.   

In reaching this decision, the Board has considered the lay statements from the Veteran, his family, and his friends, in addition to the medical treatises, sample Board decision, and Internet articles, all submitted in support of the Veteran's claim.  Although laypersons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, diagnosing a left hip disability, this issue falls outside the realm of common knowledge of a layperson.  Jandreau, 492 F.3d at 1377 n.4 (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to diagnose a left hip disorder.  The claims file does not contain any medical examinations diagnosing the Veteran with a left hip disorder.  Thus, as previously stated, the medical evidence of record is only against the Veteran's service connection claim.  

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim of entitlement to service connection for a left hip disorder, that doctrine does not apply.  38 U.S.C.A. § 5107(b).  The claim of entitlement to service connection for a left hip disorder is denied.

E.  Left Leg Neurological Disorder

The Veteran seeks service connection for a left leg neurological disorder, to include as secondary to his service-connected disabilities.

The Board will begin by addressing direct service connection.

As noted above, the first element of direct service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  At a private treatment visit in January 2012, the Veteran was diagnosed with sciatica.  At an April 2013 private treatment visit, the Veteran was diagnosed with radiculopathy and chronic polyneuropathy of the left leg, based on the findings of a March 2013 private EMG.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran's STRs are silent for documentation of the disorder.  The records reveal no neurological complaints or treatment related to the Veteran's left leg.  At his February 1989 military separation examination, his left leg was found to be normal.  

The first post-service neurological complaint in the left leg was in a June 2001 VAMC treatment record, which diagnosed the Veteran with "?? diabetic neuropathy" following his complaints of numbness and tingling in his leg for the past week.  The Veteran did not report that his left leg neurological symptoms had been present since his active military service.  Again, the Veteran's active duty ended in 1989.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson, 12 Vet. App. at 453.  

As previously mentioned, the third element of direct service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  There is no positive medical nexus evidence in the claims file regarding direct service connection.  As previously stated, a VA examination is not necessary in this case.  The VA and private treatment records do not provide any supporting evidence.  For all of these reasons, service connection on a direct basis for a left leg neurological disorder is not warranted.

The neurological disorder claim also cannot be granted based on continuity of symptomatology.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from 2001, almost twelve years after the Veteran's military separation in 1989.  At his 2001 VA treatment visit, the Veteran reported neurological symptoms in his left leg for the past week.  He did not indicate that his symptoms had been present since his active duty discharge.  Further, the STRs do not show that the Veteran developed a chronic left leg neurological disorder during his active military service.  The STRs do not document any left leg neurological complaints or treatment.  Thus, the evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  The Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claim cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for other organic diseases of the nervous system, to include neuropathy.  As stated above, the earliest post-service medical treatment records are dated from 2001, and the Veteran was separated from the active duty in 1989.  No diagnosis of neuropathy of the left leg was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Board will now address secondary service connection.  In this regard, the Board notes that the Veteran does not contend that this disorder is directly related to service; rather, the Veteran believes he experiences hip pain (mostly described as radiating pain) as secondary to the service-connected exositosis of the left proximal tibia (osteochondroma); as secondary to the non-service-connected left knee disorder; and/or as secondary to the non-service-connected back disorder.  The Veteran asserts that the service-connected exositosis of the left proximal tibia causes him to ambulate with an altered gait, which, in turn, aggravates the left knee.  The Board will focus on the exositosis of the left proximal tibia disability in its discussion, as the Veteran does not allege, and the medical evidence does not support, that the current left leg neurological disorder is due to or aggravated by his service-connected tinnitus.  As stated above, a medical opinion in this regard is not necessary and there is no positive medical opinion in the claims file to support such a connection.  Thus, the Board will now address secondary service connection in the context of the service-connected exositosis of the left proximal tibia.

As noted above, the first element of secondary service connection requires evidence of a current disorder, and the Veteran has satisfied the first element of secondary service connection.

As stated above, the second element of secondary service connection requires evidence of a service-connected disability.  Here, the Veteran is currently service-connected for exositosis of the left proximal tibia.  Thus, the Veteran has satisfied the second element of secondary service connection.
 
As noted above, the third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  Here, the record contains both positive and negative medical nexus opinions.

As for the positive medical nexus evidence, in the January 2009 letter, Dr. R., the Veteran's private physician, stated that "the fact that it (the Veteran's left tibia disability) causes his gait to be abnormal and in addition to the pain from the left medial compartment left knee osteoarthritis, the abnormality can definitely throw off his pelvis and his trunk and aggravate pain" in the left hip.  Dr. R. did not review the Veteran's claims file in providing this opinion and instead based on the opinion on the Veteran's reported medical history and on the physical examination of the Veteran.  Dr. R. did not provide any rationale for the opinion.
As for the negative evidence, the Veteran was afforded a VA examination in November 2008.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner found that there was no causal relationship between the Veteran's benign osteochondroma of the left proximal tibia and his complaints of left hip pain.  Instead, the examiner determined that the left hip pain was "referred from the low back strain."  

In July 2009, a VA addendum medical opinion was obtained by the VA examiner who examined the Veteran in November 2008.  Following another review of the claims file, the examiner found that the Veteran's left hip pain was not due to or aggravated by the service-connected exostosis of the proximal tibia.  The examiner also determined that there was no causal relationship between the Veteran's benign osteochondroma of the left proximal tibia and the left hip pain.  The examiner reasoned that the left hip pain was due to the non-service-connected low back disorder instead.  The VA examiner also reviewed Dr. R.'s January 2009 medical opinion and found this statement to be "quite speculative."  The examiner stated that the term "throwing off his pelvis" was "quite nonscientific and does not mean anything," particularly since the Veteran did not have an abnormal gait that was due to an osteochondroma.  The examiner pointed out that Dr. R. did not describe an abnormal gait due to the benign osteochondroma (i.e., tumor) of the left tibia.  The examiner stated he also did not report an abnormal gait due to the osteochondroma in the prior VA examination report.  Instead, the examiner described a waddling gait that was due to the Veteran's obesity.  The examiner stated that the Veteran did not favor one leg over the other.  The examiner found that there was no evidence in the claims file that indicated that the Veteran had a specific limp because of his osteochondroma.  The examiner reported that there was no evidence to support that the Veteran's osteochondroma produced a limp.  In summary, the VA examiner disagreed with Dr. R.'s medical opinion.  

The Veteran was afforded another VA examination in May 2013.  The VA examiner stated that he could not provide a nexus opinion regarding the Veteran's neurological complaints of his left leg since the examiner did not have copies of the Veteran's recent private neurological records, to include his March 2013 EMG.

In July 2014, a VA addendum medical opinion was obtained.  Following a review of the claims file, to include the March 2013 EMG testing, the VA examiner determined that the neuropathy in the left lower extremity was not due to or aggravated by the service-connected exostosis of the proximal tibia.  The examiner reasoned that the additional medical evidence submitted did not change any of the opinions or rationales that were "so clearly explained" by the VA examiner in May 2013.  The examiner stated that the May 2013 VA examiner's explanations and reasoning were quite clear and very graphic and direct, with solid reasoning and bases.  The additional information submitted revolved around kidney/diabetes mellitus/hypertension/congestive heart failure and also EMG/neurology visits.  The examiner stated that the EMG result clearly showed a severe sensorimotor polyneuropathy bilaterally.  The examiner indicated that these findings had no relationship to an osteochondroma/exostosis of the lower leg (proximal left tibia).  The examiner stated that the EMG finding supported a completely different etiology and had nothing to do with an enchondroma/osteochondroma/exostosis.  The examiner reported that this was also clearly explained by the previous VA examiner in 2013.  The July 2014 examiner indicated that he "agrees completely with that rationale and reasoning."  The examiner found that the May 2013 VA examiner "very succinctly" explained his comments, and there was no additional information that changed that opinion, and no additional recent information changed any opinions about the exostosis.

It is to be noted that the Board is not free to substitute its own judgment for as such a medical expert.  See Colvin, 1 Vet. App. at 175.  However, the Board is required to assess the credibility and weight to be given to the evidence.  See Madden, 125 F.3d at 1481.  In this regard, the Board finds the negative evidence outweighs the positive on the issue of secondary service connection.  

In so finding, the Board acknowledges that the Veteran has submitted a letter from his private physician, Dr. R., in support of his claim.  Unfortunately, Dr. R.'s opinion is inadequate for the purpose of determining whether service connection is warranted on a secondary basis.  In the January 2009 letter, Dr. R. stated that the Veteran's left tibia disability could "throw off his pelvis and his trunk and aggravate pain" in the left hip.  This statement proffered by Dr. R. is simply too speculative and vague to support a grant of service connection.  See Bloom, 12 Vet. App. at 187; see also Bostain, 11 Vet. App. at 127-28; Obert, 5 Vet. App. at 33.  It is noteworthy that the July 2009 VA examiner (addendum opinion) reviewed Dr. R.'s statement and likewise found that his assessment was "quite speculative."  Additionally, the Board is not persuaded by the private doctor's statement because it does not indicate that it was based on a review of the evidence in the claims folder.  As such, the Board finds the private statement to be of low probative value.

In contrast, the VA examiners accurately and thoroughly characterized the evidence of record and conducted a comprehensive examination of the Veteran's left leg and hip.  Their reports of the Veteran's medical history and their clinical findings are consistent with the entire body of medical evidence of record.  The opinions are supported by sufficient rationale and were based upon a review of the Veteran's claims file.  There is no basis on which to find that the VA medical opinions are incomplete or insufficient in any way.  The July 2009 VA examiner also provided an alternate etiology for the Veteran's current left hip pain - namely, the non-service-connected low back disorder.  As the VA examiners provided detailed explanations as to why the Veteran's current left leg neurological disorder (claimed as left hip pain) is not consistent with the service-connected left tibia disability, the Board finds the probative value of the VA examination reports is greater than the cursory conclusions of the private physician.  

The VA and private treatment records do not provide any supporting evidence.  As such, service connection on a secondary basis for a left leg neurological disorder is not warranted.

The Board notes that the Veteran also asserts that his current left leg neurological disorder is due to or aggravated by his non-service-connected back disorder and non-service-connected left knee disorder.  However, as stated above, these disorders are not service-connected, and thus the current left leg neurological disorder cannot be granted on a secondary service connection basis to these disorders as the requisite element of a service-connected disability has not been met.  The evidence of record also does not establish, and the Veteran does not allege, that his current left leg neurological disorder is related to the in-service back and left knee complaints.  There are no medical opinions in this regard, and as stated above, the competent medical opinions of record only provide negative evidence against this claim.

For all of these reasons, service connection for a left leg neurological disorder on a secondary basis is not warranted.

In reaching these decisions, the Board has considered the lay statements from the Veteran, his family, and his friends, in addition to the medical treatises, sample Board decision, and Internet articles, all submitted in support of the Veteran's claim.  The Board acknowledges that the Veteran, his family, and his friends are competent, even as lay people, to attest to factual matters of which they have first-hand knowledge.  See Washington, 19 Vet. App. at 368.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan, 451 F.3d at 1335.  In Davidson, 581 F.3d at 1313, and in Jandreau, 492 F.3d at 1372, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Regarding direct service connection, the Veteran is competent to report that his left leg neurological symptoms began in service.  His family and friends are competent to describe the symptoms they observed the Veteran experiencing both during and since service.  However, the Board must still weigh the lay statements against the evidence of record.  See Layno, 6 Vet. App. at 465.  The Board does not find the lay statements concerning the etiology of the Veteran's left leg neurological disorder is competent as this requires medical expertise.  Additionally, with respect to any lay evidence concerning the onset and duration of symptoms, the Board finds that the lay evidence lacks probative value.  In this regard, the Board notes that the Veteran's STRs make no reference to a left leg neurological complaint or treatment and the Veteran first reported left leg neurological symptoms post-service in 2001, more than a decade after his separation from the active duty.  Additionally, the Veteran filed previous claims of service connection and in those claims he never mentioned having a left leg neurological/hip disorder.  This ways against a finding that the Veteran had continuity of left leg neurological/hip symptoms since service.  See Caluza, 7 Vet. App. at 511-12, aff'd per curiam, 78 F.3d. at 604; see also Macarubbo, 10 Vet. App. at 388.

It is important to point out that the Board does not find that the lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the lay statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show a left leg neurological disorder during his active military service, which fails to show a left neurological disorder until over ten years after his separation from the active duty, and which contains only competent and credible negative nexus medical opinions.

For the reasons set forth above, the Board finds that the lay statements that the Veteran's left leg neurological symptoms have been present since his active military service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim for service connection for a left leg neurological disorder.

Regarding secondary service connection, although laypersons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, the specific issue in this case (whether the Veteran's current left leg neurological disorder is related to his service-connected left tibia disability) falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4.  As  lay people, it is not shown that the Veteran, his family, and/or his friends possess the medical expertise to provide such an opinion.  The only medical opinions of record addressing the claimed relationship are negative.  No competent medical opinions linking his left leg neurological disorder to his service-connected left tibia disability have been presented.  The VA examiner considered the lay assertions in forming the medical opinions, but ultimately found that the Veteran's current left leg neurological disorder was not related to his service-connected left tibia disability.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert, 1 Vet. App. at 49.  The Veteran's claim of entitlement to service connection for a left leg neurological disorder, to include as secondary to the service-connected disabilities, is not warranted.

III.  1151 Claim

The Veteran seeks compensation under the provisions of 38 U.S.C.A. § 1151 for both reduced kidney function/renal failure and congestive heart failure, as a result of treatment received during VA hospitalization from December 6, 2008, to December 15, 2008.  The Veteran specifically contends that his renal/kidney and heart problems are due to antibiotics (specifically, Vancomycin) prescribed prior to and after his December 8, 2008, surgical procedure described below.  He also believes that his fluids and kidney functions were improperly (or negligently) monitored during this time period and that he sustained kidney damage as a result.  To that end, he asserts that the ongoing fluid retention eventually caused his heart problems as well.

A. General Law and Regulations 

A veteran disabled as a result of VA medical treatment may receive compensation for a qualifying additional disability in the same manner as if such additional disability were service-connected.  38 U.S.C.A. § 1151.  An additional disability is a qualifying disability if:  (1) it was not the result of the veteran's willful misconduct; (2) the disability was caused by VA hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the VA; and, (3) the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination, or the proximate cause of the disability was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a).  

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after the care or treatment is rendered.  The additional disability or death must not have been due to the veteran's failure to follow medical instructions.  38 C.F.R. § 3.361. 

To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose or properly treat the disease proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c). 

To satisfy the first prong of proximate causation, it must be shown that the VA hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death and that:  (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. 
§ 17.32.  Minor  deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b) of this chapter, as in emergency situations.  38 C.F.R. § 3.361(d)(1). 

VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and, anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c).  

The second prong of proximate causation requires that the veteran's additional disability or death be an event that was not reasonably foreseeable.  This fact is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. 
§ 3.361(d)(2). 

Finally, the Federal Circuit has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden, 125 F.3d at 1481. 

B.  Factual Background

The record reflects that the Veteran was admitted to the St. Louis, Missouri, VAMC on December 6, 2008, for left inner thigh cellulitis/infection, and diabetic ketoacidosis.  Upon admission, he was transferred to the intensive care unit and started on an Insulin drip.  On December 7th, the Veteran was febrile and the left thigh abscess was actively draining purulent substance.  He was placed on an antibiotic regimen of Zosyn and Vancomycin (Day 1).  It was noted that the Veteran was dehydrated and he was administered fluids intravenously.  He was subsequently referred to the surgical department for possible I&D procedure.  A critical care note dated on December 8, 2008, reflects that the Veteran experienced renal failure which "resolved" with administration of intravenous (IV) fluids.  The critical care note also reflected that nephrotoxins were to be avoided; thus, the Veteran continued taking a "broad spectrum" of antibiotics. 

On December 8, 2008, the Veteran underwent an I&D procedure of the left thigh.  The record documents that the Veteran was provided informed consent for this surgery on December 8, 2008.  The surgical note reflects no complications.  According to the active medication list, Vancomycin, among other antibiotics, was still being administered at that point. 

Clinical records from December 9th reflect that the Veteran was still taking Vancomycin and Zosyn.  It is unclear when the Veteran was catheterized, but the clinical record from December 9th indicates that the foley catheter was draining yellow fluids and that he was receiving fluids intravenously. 

Clinical records dated on December 10th reflect that the Veteran was still taking Vancomycin and Zosyn (Day 4).  Active symptoms included left abdominal pain and decreased urine output.  The Veteran was given IV fluids with some improvement.  A swab of the left thigh wound/abscess revealed pain-sensitive proteus.  The treating physician noted that, in light of the positive culture, they could consider narrowing the antibiotic coverage to Ampicillin or Ceftriaxone.  It was again noted that "renal failure resolved" with IV fluids, but that nephrotoxins should be avoided. 

On December 11, 2008, Vancomycin and Zosyn were discontinued.  A clinical note states "restart ACE-I with normal renal function." 

On December 12, 2008, clinical records reflect that the left thigh wound was growing proteus and staph.  The Veteran reported that he did not feel well and that he was experiencing increased back pain.  He specifically complained of "carrying a lot of fluid" in his extremities. 

On December 15, 2008, the Veteran again complained that he was carrying a lot of fluid in his extremities.  He was discharged from the hospital later that day. 

Treatment records following the Veteran's discharge show diagnoses relating to congestive heart failure (see private treatment record dated in May 2009), non-ischemic cardiomyopathy (see private treatment record dated in March 2012), and Stage III chronic kidney disease (see private treatment record dated in February 2013). 

Again, the Veteran contends that the antibiotics he was given during the course of his hospitalization resulted in renal failure and/or decreased kidney function, which in turn, resulted in various heart problems.  See Hearing Transcript, pp. 2-15.  He also contends that VA was negligent in not properly monitoring his kidney function during the hospitalization so as to prevent further kidney damage.
 
C.  Analysis

The Board will begin by addressing the first requirement of a 38 U.S.C.A. § 1151 claim - an additional disability.  38 C.F.R. § 3.361(b).

Applying the above facts to the aforementioned law, the Board finds that, since the Veteran's December 6, 2008, to December 15, 2008, VA hospitalization and treatment, he has developed additional disabilities of congestive heart failure, non-ischemic cardiomyopathy, and Stage III chronic kidney disease.  This is confirmed by the medical reports of record.  The medical records do not establish that the Veteran had these disabilities prior to his admittance at VA on December 6, 2008.  For instance, a November 2003 VA treatment record found that the Veteran did not have any active cardiopulmonary process.  Prior renal failure is also not documented in the VA and private treatment records dated prior to December 6, 2008.  Thus, the Board finds that the first requirement of an additional disability has been satisfied.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(b).

The Board will now address the second requirement of a 38 U.S.C.A. § 1151 claim - an additional disability caused by VA treatment.  38 C.F.R. § 3.361(c).
Applying the above facts to the aforementioned law, the Board finds that the Veteran's additional disabilities of congestive heart failure, non-ischemic cardiomyopathy, and Stage III chronic kidney disease were not incurred as a result of VA treatment - namely, the VA hospitalization and treatment from December 6, 2008, to December 15, 2008.  

Specifically, after a review of the Veteran's claims file, to include a review of the VA hospitalization discharge summary and the medical treatises in the claims file, the November 2009 VA examiner found that he "could not find any evidence, based on a review of documentation concerning the discharge summary and other medical record notes, where any heart condition or kidney function was specifically due to antibiotic reaction to surgery for cellulitis with abscess to the left thigh."  

The November 2009 VA examiner reasoned that the care provided to the Veteran was "quite exemplary."  The examiner noted that the Veteran was admitted to the St. Louis VA hospital in December 2008 for a thigh abscess.  Operative intervention was performed and a great deal of discharge was noted from the wound.  The examiner stated that it appeared that the Veteran's kidney function studies did increase temporarily, but they appeared to have resolved, and acute renal failure was noted on the problem list.  The examiner stated that many times, during severe illnesses, renal function tests may show a decrease in renal function, which many times are temporary.  The examiner believed this was the case with the Veteran's VA hospitalization.  The examiner also pointed out that the Veteran was recently diagnosed with congestive heart failure with the cause unknown but that it could be due to the Veteran's obesity and obstructive sleep apnea by his private physician.  The examiner stated that the Veteran does have a "host of numerous and complicating medical comorbidities."  The examiner also noted that there was no mention of specific antibiotic-induced renal complications in the Veteran's December 2008 VA hospitalization discharge summary, and no mention of renal failure in any of the subsequent cardiology visits.

In accordance with the Board's remand, the Veteran was afforded another VA medical opinion in February 2014.  Following a review of the claims file, to a include a review of the VA hospitalization discharge summary and the medical treatises in the claims file, another VA examiner found that it was less likely than not that the Veteran had an additional disability as a result of VA treatment and
hospitalization from December 6, 2008, to December 15, 2008, to include
renal/kidney impairment and/or heart problems, such as congestive heart
failure or cardiomyopathy.  

As support for his opinion, the February 2014 VA examiner reviewed and cited to the pertinent post-service VA treatment records dated from August 2011 to February 2013.  Specifically, the examiner pointed to a February 2013 VA treatment record, which diagnosed the Veteran with "Chronic kidney disease, Stage III (moderate), presumed secondary to hypertension (HTN) and diabetes mellitus (DM)."  The examiner also pointed to a February 2012 VA treatment record, which diagnosed the Veteran with "chronic kidney disease due to diabetic nephropathy . . . associated with diabetes mellitus and hypertension."  An August 2011 VA treatment record found the Veteran to have "likely chronic kidney disease related to his DM and hypertension."  

As further support for this opinion, the February 2014 VA examiner reviewed the VA hospitalization records from December 6, 2008, to December 15, 2008.  The examiner pointed out that there was improvement in the Veteran's kidney function throughout his hospital stay.  For example, creatinine of 2.0 was noted on December 7, 2008, and creatinine of 1.7 was noted later that day.  Vancomycin was started on December 8, 2008, and creatinine of 1.5 was noted that day.  A creatinine of 1.4 was shown on December 9, 2008.  A creatinine of 1.2 was demonstrated on December 10, 2008.  A creatinine of 1.2 was noted on December 11, 2008.  A creatinine of 1.1 was documented on December 12, 2008.  Creatinine of 1.2 was noted on December 14, 2008.  The examiner also pointed out that on December 11, 2008, the Veteran was taken off Vancomycin in favor of Unasyn due to culture results and not due to kidney issues.  The examiner also found that the medical records of December 2008 noted that the Veteran's therapeutic levels were monitored for Vancomycin.  High levels of Vancomycin were not found.  Borderline values were not found.  For example, Vancomycin level on December 9, 2008, was noted to be 13.1.

Additionally, the February 2014 VA examiner added that the medical records support that the Veteran had acute renal failure on admission to the VA emergency room and hospital.  The examiner stated that it is commonly known that dehydration caused by diabetic ketoacidosis causes acute renal insufficiency.  The examiner added that on admission to the VA hospital, the Veteran was in diabetic ketoacidosis.  The examiner stated that the addition of Vancomycin to the Veteran's treatment plan did not negatively affect his creatinine level or kidney function.  Thus, the examiner found that the Veteran's claim that Vancomycin caused his kidney problems was "most likely erroneous" as his creatinine improved during the addition of Vancomycin.  In addition, the records supported good monitoring of the Veteran's Vancomycin levels without evidence of high levels and the records support good improvement in hydration throughout his hospital stay as encouraged while using Vancomycin in the articles submitted by the Veteran.

The examiner referenced one of the articles in particular that the Veteran submitted (See Drug-Induced Nephrotoxicity, American Family Physician 2008 Sep 15; 78(6) 473-750), which noted that Vancomycin can cause acute interstitial nephritis.  In this regard, the examiner found that, after a review of the Veteran's claims file, there was no evidence of acute interstitial nephritis during the Veteran's VA hospital stay from December 6, 2008, to December 15, 2008.
There are no medical opinions to the contrary of these VA medical opinions.  

Therefore, the Board finds that the Veteran's additional disabilities of congestive heart failure, non-ischemic cardiomyopathy, and Stage III chronic kidney disease were not caused by VA treatment - namely, the VA hospitalization and treatment from December 6, 2008, to December 15, 2008, to include the antibiotics administered during this time.  Since the Veteran has not satisfied the requirement of actual causation, the Board does not need to address proximate causation.  The claim cannot be granted without actual causation, and here, this element has not been satisfied.  38 C.F.R. § 3.361(c).

In summary, the evidence of record establishes that the Veteran has additional disabilities of congestive heart failure, non-ischemic cardiomyopathy, and Stage III chronic kidney disease that were not caused by the VA hospitalization and treatment from December 6, 2008, to December 15, 2008, to include the antibiotics administered during this time.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

In forming this opinion, the Board has considered the lay statements from the Veteran, the Veteran's family, and the Veteran's friends, along with the medical treatises and sample Board decision submitted by the Veteran in support of his claim.  These articles suggest a correlation between acute renal failure and Vancomycin use.  See Journal of Nephrology and Renal Transplant, "Acute and Reversible Vancomycin Nephrotoxicity: Case Reports," JNRT 1 (1) 2008: 4-10.  Other articles submitted suggest a correlation between reduced kidney function and heart failure.  This evidence was reviewed by the VA examiners in forming their medical opinions.  However, although laypersons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, the specific issue in this case (whether the Veteran's additional disabilities were caused by the VA hospitalization and treatment) falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4 (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that the Veteran or his family and friends possess the medical expertise to provide such an opinion.  The only medical opinions of record addressing the claimed relationship are negative.  No competent medical opinions linking his additional disabilities to his VA hospitalization and treatment have been presented.  The VA examiners considered the lay statements, sample Board decision, and medical treatises in forming their medical opinions, but ultimately found that the Veteran's additional disabilities were not caused by his December 2008 VA hospitalization and treatment.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  

When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert, 1 Vet. App. at 55; see Ortiz, 274 F.3d at 1361.  Here, for the aforementioned reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1151, for additional disabilities, including congestive heart failure and reduced renal/kidney function, as result of treatment received during VA hospitalization from December 6, 2008, to December 15, 2008, to include the antibiotics administered during that time.  Thus, the Veteran's claim must be denied.
















	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a back disorder, to include as secondary to the service-connected disabilities, is denied.

Entitlement to service connection for a left knee disorder, to include as secondary to the service-connected disabilities, is denied. 

Entitlement to service connection for a left hip disorder and a left leg neurological disorder, to include as secondary to the service-connected disabilities, is denied. 

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1151, for additional disabilities, including congestive heart failure and reduced renal/kidney function, as result of treatment received during VA hospitalization from December 6, 2008, to December 15, 2008, is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


